
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 652
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Baca submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing the need to pursue research
		  into the causes, a treatment, and an eventual cure for rhab­do­myo­sar­coma,
		  supporting the goals and ideals of the Claire Frick Rhabdomyosarcoma Awareness
		  Month, and for other purposes.
	
	
		Whereas rhabdomyosarcoma is a disease in which cancerous
			 cells form in the muscle tissue, and is the most common type of sarcoma found
			 in the soft tissues of children;
		Whereas rhabdomyosarcoma is a type of sarcoma, which is a
			 cancer of the soft tissue (such as muscle), connective tissue (such as tendon
			 or cartilage), and bone;
		Whereas rhabdomyosarcoma usually begins in the muscles
			 that are attached to bones and assist with body movement;
		Whereas there are 3 main types of
			 rhabdomyosarcoma—embryonal (occurring in the head and neck area or in the
			 genital or urinary organs), alveolar (occurring in the arms or legs, chest,
			 abdomen, or genital or anal areas), and anaplastic (rarely occurs in
			 children);
		Whereas Claire Frick was only 16 years old when she was
			 diagnosed with stage 4 alveolar rhabdomyosarcoma and lost her battle with the
			 disease on March 1, 2012;
		Whereas Claire Frick fought alveolar rhabdomyosarcoma for
			 20 months, while continuing to sing in her school choir, participate with
			 speech team debates, travel across the country, and maintain excellent grades
			 which placed her among the top in her class, and endured 35 rounds of
			 chemotherapy, 58 days of radiation, 70 days in the hospital, 7 surgeries,
			 several MRIs, PET scans, bone scans, and bone marrow biopsies;
		Whereas the onset for rhabdomyosarcoma is more common in
			 children, but adults also have been diagnosed with this type of cancer, and its
			 causes are not known;
		Whereas certain genetic conditions increase the risk of
			 childhood rhabdomyosarcoma, and a possible sign of the disease is a lump or
			 swelling that continues to enlarge;
		Whereas rhabdomyosarcoma is a rare disease, yet accounts
			 for several hundreds of deaths each year;
		Whereas the National Cancer Institute dedicates $9,387,370
			 in grants for rhabdomyosarcoma, which is 4.8 percent of total research funds
			 for childhood cancer, $195,529,112; and
		Whereas the month of December 2012 would be an appropriate
			 time to recognize Claire Frick Rhabdomyosarcoma Awareness Month in order to
			 educate communities across the Nation about rhabdomyosarcoma and the need for
			 research funding, accurate diagnosis, and effective treatments: Now, therefore,
			 be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 need to pursue research into the causes, treatment, and an eventual cure for
			 rhabdomyosarcoma;
			(2)commends those
			 hospitals, community clinics, educational institutes, and other organizations
			 that are—
				(A)working to
			 increase awareness of rhabdomyosarcoma; and
				(B)conducting
			 research for methods to help patients suffering from
			 rhab­do­myo­sar­coma;
				(3)supports the
			 designation of an appropriate time to recognize Claire Frick
			 Rhabdomyosarcoma Awareness Month; and
			(4)calls upon the
			 people of the United States to observe the month with appropriate programs and
			 activities.
			
